internal_revenue_service number release date index numbers ------------------------------------------- ------------------------- ------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------ telephone number --------------------- refer reply to cc ita b06 plr-163271-05 date date --------------------- ------------------------------------------- --------- ------------ ------- ------- ------- ------- legend legend taxpayers state state year year year year dear this ruling is in reply to your request for extensions of time under sec_301_9100-1 of the procedure and administration regulations and revproc_2006_1 2006_1_irb_1 date to elect to capitalize certain property taxes paid on unimproved unproductive real_property in lieu of claiming those expenditures as deductions on your federal_income_tax returns for the taxable years in question your request is made in accordance with sec_301_9100-3 facts the taxpayers are married individuals who filed joint federal_income_tax returns for taxable_year through year the taxpayers represent that throughout the taxable years in question they owned and held for investment purposes certain parcels of unimproved real_property in state and state the taxpayers paid property taxes on their investment properties each year and they did not elect under sec_266 of the internal_revenue_code to capitalize these taxes to the appropriate property accordingly the taxes paid each year by the taxpayers would ordinarily be deductible by them on that year’s federal_income_tax return however for taxable_year through year the taxpayers were subject_to the alternative_minimum_tax because property taxes are a tax preference item for purposes of the alternative_minimum_tax the taxpayers were not able to obtain the tax_benefit they would have if they had been able plr-163271-05 to deduct the property taxes on their federal_income_tax returns for taxable_year through year the taxpayers’ tax adviser was generally knowledgeable of the opportunity to make an election under sec_266 and sec_1_266-1 and c of the income_tax regulations to capitalize taxes on unproductive and unimproved real_property at a professional conference early in year he learned about the interplay between sec_266 and the alternative_minimum_tax once he understood that taxpayers subject_to the alternative_minimum_tax could obtain tax benefits by capitalizing property taxes the tax adviser promptly informed the taxpayers and the taxpayers made a sec_266 election with their timely filed year federal_income_tax return the taxpayers’ tax adviser also informed them in year of the possibility of filing a request for a private_letter_ruling granting extensions of time under sec_301_9100-1 and sec_301_9100-3 to file sec_266 elections for taxable_year through year soon thereafter the taxpayers filed this request for a private_letter_ruling the taxpayers sold the property in question in year the tax adviser represents also that the taxpayers relied on him to provide tax_advice law and analysis sec_266 provides that no deduction shall be allowed for amounts paid_or_accrued for such taxes and carrying charges as under regulations prescribed by the secretary are chargeable to capital_account with respect to property if the taxpayer elects in accordance with such regulations to treat such taxes or charges as so chargeable sec_1_266-1 provides in part that the taxpayer may elect as provided in paragraph c of this section to treat the items enumerated in this subparagraph which are otherwise expressly deductible under the provisions of subtitle a of the code as chargeable to capital_account either as a component of original cost or other basis for the purposes of sec_1012 or as an adjustment to basis for the purposes of sec_1016 the items thus chargeable to capital_account are - annual taxes interest on a mortgage and other carrying charges i in the case of unimproved and unproductive real_property sec_1_266-1 provides that an election with respect to an item described in paragraph b i is effective only for the year for which it is made sec_1_266-1 provides in part if the taxpayer elects to capitalize an item or items under this section such election shall be exercised by filing with the original return for the year for which the election is made a statement indicating the item or items whether with respect to the same project or to different projects which the taxpayer elects to treat as chargeable to capital_account plr-163271-05 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301 b defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin an election includes an application_for relief in respect of tax as well as a request to adopt change or retain an accounting_method sec_301_9100-3 provides extensions of time to make regulatory elections under code sections other than those for which sec_301_9100-2 expressly permits automatic extensions sec_301_9100-3 provides in part that the commissioner will grant a request for an extension of time when a taxpayer provides the evidence including affidavits described in paragraph e establishing to the commissioner’s satisfaction that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that except as provided in paragraphs b i through b iii a taxpayer is deemed to have acted reasonably and in good_faith if a the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election or b the taxpayer reasonably relied on a qualified_tax professional and the tax professional failed to make or to advise the taxpayer to make the election sec_301_9100-3 provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief the internal_revenue_service will ordinarily not grant relief because of the use of hindsight if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-163271-05 sec_301_9100-3 provides in part that the interests of the government ordinarily are prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment the taxpayers have shown that they acted reasonably and in good_faith further the taxpayers have shown that the interests of the government are not prejudiced by granting the requested relief for an extension of time under sec_301_9100-1 ruling consent is hereby granted to the taxpayers for taxable_year through year to comply with the requirements of sec_266 for making annual elections to capitalize property taxes on unimproved real properties that had been held for investment accordingly the taxpayers are granted an extension of time until days from the date of this private_letter_ruling to make the election to capitalize taxes under sec_266 for taxable_year through year regarding the property in question the elections shall be made in accordance with the regulations under sec_266 and shall be filed with the director’s office having jurisdiction over the taxpayers’ federal_income_tax returns please attach a copy of this private_letter_ruling to the amended returns schedules and forms filed in connection with making the elections under sec_266 when such documents are filed except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this private_letter_ruling this private_letter_ruling is directed only to the taxpayers sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this private_letter_ruling is being sent to each of the taxpayers’ authorized representatives sincerely jeffery g mitchell branch chief branch income_tax accounting
